DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No 10,521,866 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexandra Martinez on 3/2/2022

The application has been amended as follows: 

In the Claims

22.	(currently amended) A computer-implemented method for automatic 
receiving, by the processor from a payment processor in communication with the aggregate computing device and configured to process payment card transactions over a payment processing network, a plurality of merchant data associated with a plurality of merchants, wherein the plurality of merchants includes one or more aggregate merchants, wherein each aggregate merchant represents an association of related merchants of the plurality of merchants; 
receiving, by the processor, a selection of an aggregate merchant of the one or more aggregate merchants, the selected aggregate merchant associated in the memory with known merchants of the plurality of merchants, wherein initially the known merchants are independently known to be members of the aggregate merchant;
generating, by the processor, a plurality of pattern sets for the selected aggregate merchant, each of the pattern sets comprising a respective common set of antecedents for the pattern set, each of the antecedents corresponding to a data field in the plurality of merchant data;
automatically generating, by the processor, a plurality of patterns for each pattern set, each of the plurality of patterns representing a potential rule that associates merchants with the selected aggregate merchant, wherein each of the potential rules includes respective model values for the common set of antecedents;
calculating, by the processor and for each potential rule, an inner frequency and an outer frequency, wherein the inner frequency counts known merchants that qualify under the potential rule, and the outer frequency counts each merchant of the plurality of merchants that qualify under the potential rule; 
one or more most desirable potential rules for the selected aggregate merchant by executing, by the processor, a loop including:
 computing the inner frequency and outer frequency for each potential rule in the pattern set against a metric of a plurality of metrics, the computing comprising evaluating a strength of each potential rule based on the metric; 
selecting, based on the evaluating of the strength, [[the]] a most desirable potential rule for the selected aggregate merchant, the selecting comprising (i) adding the most desirable potential rule to the association rules for the selected aggregate merchant, and (ii) removing the most desirable potential rule from the pattern set;
adjusting the inner frequency and the outer frequency of at least one other potential rule in the pattern set in response to a qualification of certain merchants to be affiliated to the selected aggregate merchant under the most desirable potential rule that previously were not included in the known merchants for the selected aggregate merchant; [[and]]
repeating the loop until a stop condition is reached, the stop condition comprising a number of merchants of the plurality of merchants to be affiliated to the selected aggregate merchant falling below a threshold, the number of merchants being (i) independently known to be members of the selected aggregate merchant, and (ii) not qualified by the association rules for the selected aggregate merchant; and
in response to the stop condition being reached, outputting the association rules for the selected aggregate merchant, the association rules including the one or more most desirable potential rules, the one or more most desirable potential rules including the selected most desirable potential rule;

assigning, in the memory by the processor, an affiliation between the first merchant and the selected aggregate merchant upon applying the association rules for the selected aggregate merchant to the one or more payment card transactions, wherein the association rules include the one or more most desirable potential rules, and wherein the affiliation indicates that subsequent payment card transactions originated at the one or more POS devices associated with the first merchant are attributable to the selected aggregate merchant.
24.	(currently amended) The method of Claim 22, wherein each respective common set of antecedents includes a merchant doing-business-as-name data field and two additional data fields, wherein each of the potential rules in the pattern set assigns at least a substring of a doing-business-as name of the selected aggregate merchant as a value to the merchant doing-business-as-name data field, and one of a value associated with the selected aggregate merchant and a wildcard to each of the two additional fields, and wherein the two additional fields are selected from among a group that includes one or more of a country code data field, a merchant category code (MCC) data field, a tiered merchant ID data field, an acquiring ID data field, an oil brand code data field, a merchant address data field, an acquiring Interbank Card Association (“ICA”) data field, and a merchant tax ID data field.
26.	(currently amended) The method of Claim 22, wherein the loop further includes:
identifying, by the processor, a pair of potential rules that differ in a value of only one antecedent and have a common inner frequency; and
discarding, by the processor, from the pattern set one of the potential rules of the pair for which the differing value is more inclusive. 

generating, by the processor, a confidence score for the first merchant by comparing the respective model value for each potential rule to the one or more merchant data values associated with the first merchant, wherein the confidence score represents a likelihood that the first merchant is associated with the selected aggregate merchant; and
assigning, in the memory by the processor, the affiliation between the first merchant and the selected aggregate merchant based on the confidence score.
30.	(currently amended) An aggregate computing device for automatic generation of association rules for associating a merchant with an aggregate merchant, the aggregate computing device comprising:
at least one processor communicatively coupled to a memory, wherein the at least one processor is configured to:
receive, from a payment processor in communication with the aggregate computing device and configured to process payment card transactions over a payment processing network, a plurality of merchant data associated with a plurality of merchants, wherein the plurality of merchants includes one or more aggregate merchants, wherein each aggregate merchant represents an association of related merchants of the plurality of merchants;
receive a selection of an aggregate merchant of the one or more aggregate merchants, the selected aggregate merchant associated in the memory with known merchants of the plurality of merchants, wherein initially the known merchants are independently known to be members of the aggregate merchant;
generate a plurality of pattern sets for the selected aggregate merchant, each of the pattern sets comprising a respective common set of antecedents for the 
automatically generate a plurality of patterns for each pattern set, each of the plurality of patterns representing a potential rule that associates merchants with the selected aggregate merchant, wherein each of the potential rules includes respective model values for the common set of antecedents;
calculate, for each potential rule, an inner frequency and an outer frequency, wherein the inner frequency counts known merchants that qualify under the potential rule, and the outer frequency counts each merchant of the plurality of merchants that qualify under the potential rule;
for each pattern set, select [[a]] one or more most desirable potential rules for the selected aggregate merchant by executing a loop including:
 computing the inner frequency and outer frequency for each potential rule in the pattern set against a metric of a plurality of metrics, the computing comprising evaluating a strength of each potential rule based on the metric; 
 selecting, based on the evaluating of the strength, [[the]] a most desirable potential rule for the selected aggregate merchant, the selecting comprising (i) adding the most desirable potential rule to the association rules for the selected aggregate merchant, and (ii) removing the most desirable potential rule from the pattern set;
 adjusting the inner frequency and the outer frequency of at least one other potential rule in the pattern set in response to a qualification of certain merchants to be affiliated to the selected aggregate merchant under the most desirable potential rule that previously were not included in the known merchants for the selected aggregate merchant; [[and]]
a stop condition is reached, the stop condition comprising a number of merchants of the plurality of merchants to be affiliated to the selected aggregate merchant falling below a threshold, the number of merchants being (i) independently known to be members of the selected aggregate merchant, and (ii) not qualified by the association rules for the selected aggregate merchant; and
in response to the stop condition being reached, outputting the association rules for the selected aggregate merchant, the association rules including the one or more most desirable potential rules, the one or more most desirable potential rules including the selected most desirable potential rule;
receive, from the payment processor, one or more of the payment card transactions originating from one or more point-of-sale (POS) devices associated with a first merchant of the plurality of merchants, wherein the first merchant is not designated to any aggregate merchant of the one or more aggregate merchants; and
assign, in the memory, an affiliation between the first merchant and the selected aggregate merchant upon applying the association rules for the selected aggregate merchant to the one or more payment card transactions, wherein the association rules include the one or more most desirable potential rules, and wherein the affiliation indicates that subsequent payment card transactions originated at the one or more POS devices associated with the first merchant are attributable to the selected aggregate merchant.
32.	(currently amended) The aggregate computing device of Claim 30, wherein each respective common set of antecedents includes a merchant doing-business-as-name data field and two additional data fields, wherein each of the potential rules in the pattern set assigns at least a substring of a doing-business-as name of the selected aggregate merchant as a value to the merchant doing-business-as-name data field, and one of a value associated with the selected aggregate merchant and a wildcard to each of the two additional fields, and wherein 
34.	(currently amended) The aggregate computing device of Claim 30, wherein the loop further includes:
identifying a pair of potential rules that differ in a value of only one antecedent and have a common inner frequency; and
discarding from the pattern set one of the potential rules of the pair for which the differing value is more inclusive. 
36.	(currently amended) The aggregate computing device of Claim 35, wherein the at least one processor is further configured to:
generate a confidence score for the first merchant by comparing the respective model value for each potential rule to the one or more merchant data values associated with the first merchant, wherein the confidence score represents a likelihood that the first merchant is associated with the selected aggregate merchant; and
assign, in the memory, the affiliation between the first merchant and the selected aggregate merchant based on the confidence score.
38.	(currently amended) One or more non-transitory computer-readable storage media having computer-executable instructions embodied thereon, wherein when executed by at least one processor in an aggregate computing device and in communication with a memory, the computer-executable instructions cause the at least one processor to:
receive, from a payment processor in communication with the aggregate computing device and configured to process payment card transactions over a payment processing network, a plurality of merchant data associated with a plurality of merchants, 
receive a selection of an aggregate merchant of the one or more aggregate merchants, the selected aggregate merchant associated in the memory with known merchants of the plurality of merchants, wherein initially the known merchants are independently known to be members of the aggregate merchant;
generate a plurality of pattern sets for the selected aggregate merchant, each of the pattern sets comprising a respective common set of antecedents for the pattern set, each of the antecedents corresponding to a data field in the plurality of merchant data;
automatically generate a plurality of patterns for each pattern set, each of the plurality of patterns representing a potential rule that associates merchants with the selected aggregate merchant, wherein each of the potential rules includes respective model values for the common set of antecedents;
calculate, for each potential rule, an inner frequency and an outer frequency, wherein the inner frequency counts known merchants that qualify under the potential rule, and the outer frequency counts each merchant of the plurality of merchants that qualify under the potential rule;
for each pattern set, select [[a]] one or more most desirable potential rules for the selected aggregate merchant by further causing the at least one processor to execute a loop including:
computing the inner frequency and outer frequency for each potential rule in the pattern set against a metric of a plurality of metrics, the computing comprising evaluating a strength of each potential rule based on the metric; 
selecting, based on the evaluating of the strength, [[the]] a most desirable potential rule for the selected aggregate merchant, the selecting comprising (i) adding the most desirable potential rule to the association rules for the selected potential rule from the pattern set;
adjusting the inner frequency and the outer frequency of at least one other potential rule in the pattern set in response to a qualification of certain merchants to be affiliated to the selected aggregate merchant under the most desirable potential rule that previously were not included in the known merchants for the selected aggregate merchant; [[and]]
repeating the loop until a stop condition is reached, the stop condition comprising a number of merchants of the plurality of merchants to be affiliated to the selected aggregate merchant falling below a threshold, the number of merchants being (i) independently known to be members of the selected aggregate merchant, and (ii) not qualified by the association rules for the selected aggregate merchant; and
in response to the stop condition being reached, outputting the association rules for the selected aggregate merchant, the association rules including the one or more most desirable potential rules, the one or more most desirable potential rules including the selected most desirable potential rule;
receive, from the payment processor, one or more of the payment card transactions originating from one or more point-of-sale (POS) devices associated with a first merchant of the plurality of merchants, wherein the first merchant is not designated to any aggregate merchant of the one or more aggregate merchants; and
assign, in the memory, an affiliation between the first merchant and the selected aggregate merchant upon applying the association rules for the selected aggregate merchant to the one or more payment card transactions, wherein the association rules include the one or more most desirable potential rules, and wherein the affiliation indicates that subsequent payment card transactions originated at the one or more POS devices associated with the first merchant are attributable to the selected aggregate merchant.

identifying a pair of potential rules that differ in a value of only one antecedent and have a common inner frequency; and
discarding from the pattern set one of the potential rules of the pair for which the differing value is more inclusive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The notes Claims(s) 22-41 are found allowable. 
The examiner respectfully notes that Applicant' s arguments, filed on 12/1/2021 with respect to the 35 U.S.C. 101 have been fully considered.  Further, the examiner notes Examiner’s Amendments have been presented towards overcoming the 35 U.S.C. 101 rejection, more specifically: the examiner notes that the Claims as presented within the Examiner’s Amendment recite a form of learning in a device, more specifically: for each pattern set, selecting, by the processor, [[a]] one or more most desirable potential rules for the selected aggregate merchant by executing, by the processor, a loop including:  computing the inner frequency and outer frequency for each potential rule in the pattern set against a metric of a plurality of metrics, the computing comprising evaluating a strength of each potential rule based on the metric; selecting, based on the evaluating of the strength, [[the]] a most desirable potential rule for the selected aggregate merchant, the selecting comprising (i) adding the most desirable potential rule to the association rules for the selected aggregate merchant, and (ii) removing the most desirable potential rule from the pattern set; adjusting the inner potential rule in the pattern set in response to a qualification of certain merchants to be affiliated to the selected aggregate merchant under the most desirable potential rule that previously were not included in the known merchants for the selected aggregate merchant; [[and]] repeating the loop until a stop condition is reached, the stop condition comprising a number of merchants of the plurality of merchants to be affiliated to the selected aggregate merchant falling below a threshold, the number of merchants being (i) independently known to be members of the selected aggregate merchant, and (ii) not qualified by the association rules for the selected aggregate merchant; and in response to the stop condition being reached, outputting the association rules for the selected aggregate merchant, the association rules including the one or more most desirable potential rules, the one or more most desirable potential rules including the selected most desirable potential rule.  The examiner notes such features such features are similar, in concept, to MPEP  2106.04(a)(1) – Example VI as some claims are not directed to an abstract idea because they do not recite an abstract idea, although it may be apparent that at some level they are based on or involve an abstract idea. Because these claims do not recite an abstract idea (or other judicial exception), they are eligible at Step 2A Prong One.  These features are also similar to Applicant’s response, i.e., to Example 39, provided on Page 15-16, which the examiner has found persuasive. 
The examiner also finds Applicant’s arguments towards 35 U.S.C. 101 – 17-19 which involve Step 2A Prong Two and Step 2B Persuasive.  
Therefore the examiner withdraws the 35 U.S.C. 101 rejection and finds claims 22-41, allowable. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627